Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 1st, 2021 has been entered. Claims 1-12 remain pending the application. Applicant’s amendments to the claims have overcome the U.S.C. 112(f) interpretation and is now evaluated under broadest reasonable interpretation. Applicant’s amendments to the claims have overcome the 35 U.S.C. 101 rejection previously set forth in the Non-Final Office Action mailed on November 11th, 2020.

Response to Arguments
Applicant’s arguments, see Page 7 Lines 9-13, filed February 1st, 2021, with respect to claims 1-12 have been fully considered and are persuasive.  The rejection of claims 1-12 under 35 U.S.C. 101 has been withdrawn. 

Applicant's arguments filed, See Page 8, February 1st, 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument on Page 8, applicant specifies “the step-related information including information of a learning level of a worker assembling at least a part of the product during the production step.” Page 10 of the instant application details “As an attribute of a worker, a learning level measured by a skill test or the like, a period of experience .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamaki (US2006/0047454).
Regarding Claim 6, Tamaki teaches “at least one processor programmed to function as (causation analysis apparatus of quality variation is configured of two processors” – [0083]): a test value acquisition unit (quality history data collection apparatus - [0082]) that acquires test values (quality measurement value, inspection value – [0080]) of a product (product in progress or product in each manufacturing process – [0081]) and components that constitute the product (material, part, product in progress or product in each manufacturing process – [0081]); a step-related information acquisition unit (manufacturing history data collection apparatus – [0079]) that acquires step-related information (manufacturing history data – [0080]) that is information related to a production step (manufacturing process – [0079]), the step-related information including information of a learning level of a worker assembling at least a part of the product during the production step (Figure 39 details the product quality history with process A, B, C, D manufacturing history, where each Process Manufacturing History includes worker information in the history; “variate of the manufacturing history data varies from one individual to another” – [0217]; “possible to trace the cause of the product quality variation which may occur in accordance with the worker skill” – [0224]); and a specifying unit (Causation analysis apparatus of quality variation – [0079]) that specifies a combination of elements (all sets of variates of the manufacturing process – [0088]) that meet a predetermined condition (correlation magnitude – [0084]) on a basis of degree of deviation (quality variation – [0079]) of the test values and the step-related information from standard values.”

Regarding Claim 7, Tamaki discloses the claimed invention as discussed above and further teaches “the at least one processor is additionally programmed to function as an assembling management information acquisition unit (manufacturing sequence information management apparatus – [0092]) that acquires assembling management information (order in which the element units of the production equipment are operated – [0092]) that is information concerning assembling of the product and the components, where the specifying unit specifies the combination of elements including a plurality of components (supply chain component elements through which the individual materials, parts, products in progress or products are passed, and order in which they pass through the supply chain component elements is stored – [0094]) on a basis of a relationship between the components that constitute the product that is specified by the assembling management information (Causation analysis apparatus of quality variation – [0096]).”

Regarding Claim 8, Tamaki discloses the claimed invention as discussed above and further teaches “the combination of elements including the plurality of components includes a plurality of components belonging to different levels among the components that hierarchically constitute the product (the supply chain component elements are specifically defined as a production factory or line in which products in progress are processed and assembled – [0095]).”

Regarding Claim 9, Tamaki discloses the claimed invention as discussed above and further teaches “the at least one processor is additionally programmed to function as an output unit (display – [00186]) that outputs information (result of extraction of quality variation causation analysis – [0186]) indicative of the elements specified by the specifying unit as elements that are assumed to be likely to have caused a quality defect (quality variation – [0186]) of the product.”

Regarding Claim 12, Tamaki discloses the claimed invention as discussed above and further teaches “a case where there are a plurality of combinations of elements (all sets of variates of the manufacturing process – [0088]) that meet the predetermined condition, the (Statistical correlation values – [0093]) of the plurality of combinations in accordance with a predetermined rule (statistical correlation magnitude, one candidate of the element unit is automatically listed – [0093]).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki in view of Cardno (US9058695).
Regarding Claim 1, Tamaki teaches “at least one processor programmed to function as (causation analysis apparatus of quality variation is configured of two processors” – [0083]): a test value acquisition unit (quality history data collection apparatus - [0082]) that acquires test values (quality measurement value, inspection value – [0080]) of respective components (material, part, product in progress or product in each manufacturing process – [0081]) that constitute a product (product in progress or product in each manufacturing process – [0081]); an assembling management information acquisition unit (manufacturing sequence information management apparatus – [0092]) that acquires assembling management information (order in which the element units of the production equipment are operated – [0092]) that is  (manufacturing history data collection apparatus – [0079]) that acquires step-related information (manufacturing history data – [0080]) that is information related to a production step (manufacturing process – [0079]), the step-related information including information of a learning level of a worker assembling at least a part of the product during the production step (Figure 39 details the product quality history with process A, B, C, D manufacturing history, where each Process Manufacturing History includes worker information in the history; “variate of the manufacturing history data varies from one individual to another” – [0217]; “possible to trace the cause of the product quality variation which may occur in accordance with the worker skill” – [0224]); and a display (display – [00186]) that displays the product that is hierarchically constituted by the components (the supply chain component elements are specifically defined as a production factory or line in which products in progress are processed and assembled – [0095]) and shows a combination of elements (plurality of process variates of the time-series manufacturing history data – [0087]) that are assumed to be likely to have caused a quality defect (quality variation – [0084]; extracts all processes considered to cause quality variation and transmits by display – [0186]) of the product on the configuration diagram on a basis of the test values, the assembling management information, and the step-related information (Causation analysis apparatus of quality variation – [0079]).”
Tamaki does not teach displaying a configuration diagram.
Cardno teaches displaying a configuration diagram (Hierarchical Visual Design considered as a tree structure – Column 8, Lines 11-12).

	Regarding Claim 2, Tamaki in view of Cardno discloses the claimed invention as discussed above and Tamaki further teaches “a case where there are a plurality of combinations of elements (all sets of variates of the manufacturing process – [0088]) that are assumed to be likely to have caused the quality defect of the product (trace fundamental cause – [0091]), the display displays information (result of extraction of quality variation causation analysis – [0186]) on defect cause priorities (Statistical correlation values – [0093]) determined in accordance with a predetermined rule (statistical correlation magnitude, one candidate of the element unit is automatically listed – [0093]) in association with the respective combinations.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamaki to incorporate the teachings of Cardno to display the results of quality measurements in relation to parts during manufacture and the tracing of the quality measurements through each step of manufacture. Doing so would improve the quality analysis of a manufactured item through its manufacture.

Claim 3, Tamaki discloses the claimed invention as discussed above except for the display displays in different display forms.
Cardno teaches the display displays in different display forms (different types of visualizations, visual design types – Column 7, lines 45-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamaki to incorporate the teachings of Cardno to display the quality variation extracted from the quality variation causation analysis computer by different display forms. Doing so would allow for improving the tracing of quality variations in manufactured products and creating a visual representation of the data points from the quality variation causation analysis.

Regarding Claim 4, Tamaki discloses the claimed invention as discussed above and further teaches “the display displays, a relationship among the components that constitute the product and the components of the product and edges that represent relationships (causation arrow – [0210]) between the product and a component (causal network model connecting manufacturing processes the product quality vertexes, process A(1) to process A(2) – [0209]) and between components.”
Tamaki does not teach “the display displays, as the configuration diagram, a tree diagram representing a relationship among the components that constitute the product by using nodes that correspond to the product.”
Cardno teaches “the display displays, as the configuration diagram, a tree diagram (tree diagram, 800 – Figure 8) representing a relationship (leafs below hierarchical layer – Column 32, lines 10-14) among the components that constitute the product by using nodes (leafs – Column 32, lines 10-14) that correspond to the product.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamaki to incorporate the teachings of Cardno to display the quality variation extracted from the quality variation causation analysis computer by a tree diagram where the nodes of the tree diagram represent materials, parts, products in progress or product in each manufacturing process. Doing so would allow for improving the displaying of quality variations of each leaf represented parts and products and the creation a visual representation of the data points in the form of a tree diagram.

Regarding Claim 5, Tamaki discloses the claimed invention as discussed above except for “a case where a node that constitute the tree diagram is designated, the display displays information concerning a component corresponding to the designated node in association with the designated node.”
	Cardno teaches “a case where a node nodes (leafs – Column 32, lines 10-14) that constitute the tree diagram is designated, the display displays information concerning a component corresponding to the designated node (display the significant of the leafs below each hierarchical layer – Column 32, lines 10-14) in association with the designated node.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamaki to incorporate the teachings of Cardno to display the quality variation extracted from the quality variation causation analysis computer by a tree diagram and to have a leaf of the tree diagram provide details of the quality variation 

Regarding Claim 10, Tamaki discloses the claimed invention as discussed above and further teaches “the at least one processor is additionally programmed to function as an assembling management information acquisition unit (manufacturing sequence information management apparatus – [0092]) that acquires assembling management information (order in which the element units of the production equipment are operated – [0092]) that is information concerning assembling of the product and the components, wherein the output unit displays the product hierarchically constituted by the components (the supply chain component elements are specifically defined as a production factory or line in which products in progress are processed and assembled – [0095]) on a basis of the assembling management information (Causation analysis apparatus of quality variation – [0096]) and shows the elements specified by the specifying unit.”
Tamaki does not teach a tree diagram illustrating a hierarchical structure.
Cardno teaches “a tree diagram (tree diagram, 800 – Figure 8) illustrating a hierarchical structure (display the significant of the leafs below each hierarchical layer – Column 32, lines 10-14).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamaki to incorporate the teachings of Cardno to display the quality variation extracted from the quality variation causation analysis computer by a tree diagram where the nodes of the tree diagram represent materials, parts, products in 

Regarding Claim 11, Tamaki in view of Cardno discloses the claimed invention as discussed above and Tamaki further teaches “the specifying unit gives information on degrees of deviation (quality variation – [0079]) of the elements to the specified combination of elements; and the output unit displays (result of extraction of quality variation causation analysis – [0186]) the information on the degrees of deviation given by the specifying unit in association with a part specified by the specifying unit (material, part, product in progress or product in each manufacturing process – [0081]) on the tree diagram.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tamaki to incorporate the teachings of Cardno to display the quality variation extracted from the quality variation causation analysis computer by a tree diagram where the nodes of the tree diagram represent materials, parts, products in progress or product in each manufacturing process. Doing so would allow for improving the tracing and displaying of quality variations of each leaf represented parts and products and the creation of a visual representation of the data points in the form of a tree diagram.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Y.K./Examiner, Art Unit 2863               

/TARUN SINHA/Primary Examiner, Art Unit 2863